Title: To Benjamin Franklin from Count Andreas Peter von Bernstorff, 8 March 1780
From: Bernstorff, Andreas Peter, Graf von
To: Franklin, Benjamin


Monsieur
Coppenh. ce 8 Mars 1780.
Si Vous etiés un Homme moins connû et moins consideré, j’aurois eté fort incertain au Sujet de la Lettre que jai eu l’honneur de recevoir de votre part, et qui ne m’est parvenue qu’au 31. du Mois de Janvier. J’aurois pû la regarder comme une demarche calculée à nous mettre dans un nouvel Embarras aussi penible que le premier; mais on ne craint et on ne risque rien avec un Sage tel que Vous, Monsieur generalement respecté par cet Univers que Vous avés éclairé, et connû par cet Amour dominant pour la verité, qui caracterise l’Homme de bien et le vrai Philosophe. Ce sont ces Titres qui feront passer votre nom a la posterité la plus reculée, et auxquels je m’interesse particulierement dans un Moment, ou la Situation des Affaires m’impose la Loi de me depouiller en Vous ecrivant, de tout Caractère public, et de n’aspirer qu’a Vous paroitre ce que je suis bien veritablement, l’ami passionné de la Paix, de la verité, et du merite. Cette Maniere de penser decide non seulement de mes Sentiments personnels à votre Egard, mais aussi de ceux que j’ai relativement a l’Affaire facheuse Sur laquelle Vous avés bien voulû me parler, et qui dès Son Commencement m’a fait la peine la plus sensible. Vous conviendrés sans peine avec moi, Monsieur, qu’il y à des Situations epineuses, dans lesquelles il est impossible de ne heurter personne. Vous estes trop equitable pour ne pas entrer dans la nôtre. On ne se consoleroit pas de s’y trouver, et on ne pardonneroit pas a ceux qui les ont amené, si elles ne fournissoient aussi pas quelquefois l’occasion de s’entendre et de prevenir tout ce qui pourroit faire naitre à l’avenir des Embarras aussi essentiels. Mr. le Baron de Blome Vous parlera sur ce Sujet avec la Confiance et avec la franchise la plus entiêre, et si mes Souhaits peuvent estre remplis, je serai dedommagé de toutes mes peines, et il ne m’en restera que le Souvenir agreable d’avoir eu la Satisfaction de Vous assurer de ma main de cette Estime superieure et parfaite avec laquelle j’ai l’honneur d’estre, Monsieur Votre tres humble et très obeissant Serviteur.
A. Bernstorf
 
Endorsed: Danish Minister’s Letter in Answer to my Memorial
